DETAILED ACTION
This action is responsive to the amendment filed 11/25/20.
Claims 1, 3-4, 6, 8, 12-13, 18-20, 31, 36-37, 39-40, 44-46, 56-61 are finally rejected.
Claims 62-63 are allowed
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8, 12-13, 18-19, 20, 31, 36-37, 39-40 and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the examiner cannot find support in the original disclosure for the amended limitation that the third mode further comprises adjusting flow of the heat exchange fluid circulating in the first and second fluid loops using first and second valves, as amended. Therefore claim 1 contains new matter. The remaining claims are rejected due to their dependence from claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the common extracorporeal heat exchange device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 45-46 are rejected due their dependence from claim 44.
Regarding claim 60, it is not clear how a single compressor could be used to in the context of what was previously recited in independent claim 56. Claim 56 requires the ability to initiate circulation of heat exchange fluid in the second fluid loop independent of the first fluid loop. However, if a single compressor is used to drive both fluid circuits, it would appear that the circulation of first and second fluid loops would be tied together, precluding the ability to pump fluid in the first and second fluid independently of each other, which would contradict the functional requirements of claim 56. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 12-13, 18, 20, 31, 36-37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20110137249, “Collins”) in view of Flint (US 20100087900) and Berg et al. (US 20170224528, “Berg”).
Regarding claim 1, Collins teaches a system for controlling body temperature of a subject (Abstract), said system comprising: at least one endovascular heat exchange 
Collins fails to teach a sensor which senses a physiological variable or occurrence of a predetermined symptom indicating that a shivering response has begun 
Regarding the initiation of the third mode upon the sensing that the shivering response has begun or is likely to begin, Flint teaches an analogous system for controlling body temperature of a subject (Abstract, ‘Methods and apparatus for the prevention and treatment of shivering encountered during therapeutic temperature regulation are disclosed that utilize an active system of counterwarming’), said system comprising: at least one endovascular heat exchange device (Fig. 2d and par. 24, ‘In some embodiments the cooling apparatus includes […] an endovascular cooling initiate or adjust the amount of counterwarming.’; the fact that counterwarming is initiated implies that previous to this initiation the system is operating in a mode which only comprises cooling. Further, as previously shown Flint teaches that this cooling can be provided by an endovascular catheter; par. 24, ‘In some embodiments the cooling apparatus includes […] an endovascular cooling catheter.’); b) a second mode wherein heated or cooled heat exchange fluid is circulated through a second fluid loop including the said at least one body surface heat exchange device (Par. 76, ‘The counterwarming control device in turn sends a signal to counterwarming elements at the patient to initiate or adjust the amount of counterwarming.’; the fact that counterwarming is initiated implies that previous to this initiation the system is operating in a mode which only comprises cooling. Further, as previously shown Flint teaches that this cooling device can be provided by an external heat exchange device; par. 24, ‘In some embodiments the cooling apparatus includes a cooling blanket, or cooling pads.’); and c) a third mode wherein heated or cooled heat exchange fluid is circulated through both the endovascular heat exchange device and the body surface heat exchange device (Par. 17, ‘the invention features a method for applying active counterwarming to a patient during therapeutic temperature regulation of the patient’, which implies that the system is capable of providing cooling through an endovascular catheter simultaneous with initiate or adjust the amount of counterwarming.’; ‘initiation’ implies that the controller is operable to switch from a mode in which only endovascular cooling is being provided to a mode in which counterwarming is provided in conjunction with endovascular cooling to counter a shivering response).
In view of Flint, it would have been obvious to one of ordinary skill in the art at the time that the invention as filed to configure Collins to initiate counterwarming in response to detection of a shivering condition of a patient whose body temperature is 
Collins, as modified, still fails to teach that operation in the third mode further comprises: controlling, by the at  least one controller, a first valve of the first fluid loop for adjusting flow of the heated or cooled heat exchange fluid circulating through the first loop for adjusting flow of the heated or cooled heat exchange fluid circulated through the first fluid loop of the endovascular heat exchange device to cool the body temperature of the subject; and controlling, by the at least one controller, a second valve of the second fluid loop for adjusting flow of the heated or cooled heat exchange fluid circulated through the second fluid loop of the body surface heat exchange device to warm a surface of the subject’s body to deter shivering or onset of shivering.
In the same filed of endeavor, Berg teaches an analogous device for reducing the core body temperature of a patient (Abstract), which comprises a controller (Fig. 1, controller 15), a heat exchange device (Fig. 1 and par. 21, ‘The cooling of the body part of the patient is thus governed by means of conductive heat transfer between the cooling fluid in the distribution device 13 and the body part of the patient to the cooled’); and a fluid loop which includes the heat exchange device (Fig. 1 and par. 20, ‘fluid supply source 11 (schematically shown in FIG. 1 with dotted lines). The medical cooling device 10 comprises a supply line 12 for supplying a flow of cooling fluid from the cooling fluid supply source to a patient. A return line 14 is connected between the fluid distribution device 13 and the cooling fluid supply source’); a sensor which senses a physiological variable or occurrence of a predetermined symptom indicating that a shivering response has begun or is likely to begin (Par. 8, ‘The control unit is configured 
Therefore, considering that Collins, as modified, already teaches that in the third mode temperature control feedback is used to control the operation of both the endovascular cooling catheter and the external counterwarming heat exchanger (See Flint, figs. 2C-2D  and pars. 77-77 which describe the feedback systems for controlling both cooling apparatus 206 and counter-warmer 236), it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute the temperature control actuators of Berg (i.e. valves that vary the flow rate of the working fluid) for those of Collins, as modified, (While neither Flint or Collins are specific as to how the temperature control is actuated, it is the examiner’s position that actuators are innate to any type of temperature feedback control) in order to arrive at the predictable result of a temperature control actuator for varying the degree heat transfer between the different heat exchange devices and the patient. 
Regarding claim 3, Collins, as modified, further teaches wherein said at least one controller is further programmed, and the user interface is further useable, such that when the third mode is selected the user may further select from a plurality of sub-modes in which the endovascular and body surface heat exchange devices are 
Regarding claim 4, Collins, as modified, further teaches wherein the selectable plurality of sub-modes comprises at least two sub-modes selected from: i) a first sub-mode wherein tire endovascular heat exchange device and the body surface heat exchange device simultaneously cool or warm (Par. 47, ‘both the catheter and the bladder can be simultaneously, controlled by the controller to heat or cool a patient’); ii) a second sub-mode wherein one of the endovascular heat exchange device and the body surface heat exchange device cools while the other of the endovascular heat exchange device and the body surface heat exchange device warms (Collins has previously been modified in view of Flint to provide this mode); and iii) a third sub-mode wherein, for an initial period, the endovascular heat exchange device and the body surface heat exchange device simultaneously cool or warm and, for a subsequent period, one of the endovascular heat, exchange device and the body surface heat exchange device cools while the other of the endovascular heat exchange device and the body surface heat exchange device warms (Claim only requires two out of three of the different sub-modes).
Regarding claim 6, 8 and 12, Collins, as modified, further teaches wherein the controller is programed such that: during the initial period, the controller causes the endovascular heat exchange device to cool the subject’s flowing blood and the body surface heat exchange device cools a body-surface of the subject; and during the subsequent period, the controller causes the endovascular heat exchange device to  physiological variable or occurrence of a predetermined symptom indicating that a shivering response has begun or is likely to begin (These limitations are not required by the claim since claim 4 only requires at least two of the different sub-modes).
Regarding claim 13, Collins, as modified, further teaches wherein the endovascular heat exchange device comprises a heat exchange catheter through which heat exchange fluid circulates (Fig. 3, catheter 128).
Regarding claim 18, Collins, as modified, further teaches wherein said at least one heater/cooler comprises a first heater/cooler for heating/cooling fluid for circulation through the endovascular heat exchange device (Fig, 3, coldwell 120 with fluid loop coil 122 disposed in the coldwell) and a second heater/cooler for heating/cooling heat exchange fluid for circulation through the body surface heat exchange device (Par. 48, ‘In essence, in the systems of FIGS. 7 and 8 two separate working fluid loops are provided, one for the external cooling bladder and one for the intravascular catheter, with both loops being controlled by a common controller’; Fig, 7, coldwell 306 with fluid loop coil 304 disposed in the coldwell).
Regarding claim 20, Collins, as modified, further teaches wherein said least one pumping apparatus comprises a first pumping apparatus which pumps heat exchange fluid at one or more volume flow rates suitable for circulation through the endovascular heat exchange apparatus (Fig. 3, pump 126) and a second pumping apparatus which pumps heat exchange fluid at one or more volume flow rates suitable for circulation through the body surface heat exchange apparatus (Par. 48, ‘In essence, in the systems of FIGS. 7 and 8 two separate working fluid loops are provided, one for the external cooling bladder and one for the intravascular catheter, with both loops being controlled by a common controller’; Fig, 7, pump 308).
Regarding claim 31, Collins, as modified, further teaches wherein said at least one pumping apparatus comprises a first pump which pumps heat exchange fluid through the endovascular heat exchange device (Fig. 3, pump 126) and a second pump which is optionally useable (Collins has previously been modified in view of Flint to include a mode which initiates external warming in response to shivering), in combination with the first pump, to pump heat exchange fluid through the body surface heat exchange device (Fig. 7-8, pumps 308).
Regarding claim 40, Collins, as modified, teaches a second heater/cooler (Fig. 3, heater 116), used for simultaneously heating or cooling heat exchange fluid circulated through the endovascular heat exchange device as well as heat exchange fluid that circulates through the body surface heat exchange device (Fig. 3, coolant loop 114 having heat exchanger 108 which circulates through catheter coldwell 120 and bladder coldwell 306 as in figs. 7-8).
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Flint.
Note that the combination of Collins in view of Flint is substantially similar to that presented with respect claim 1, above, and thus will not be reiterated. 
Regarding claim 56, Collins, as modified, teaches a system for controlling body temperature of a subject (Abstract), said system comprising: at least one endovascular heat exchange device (Fig. 1, heat exchange catheter 12); at least one body surface heat exchange device (Figs. 7-8, bladder 300); an apparatus for heating, or cooling a heat exchange fluid (Fig. 3, refrigerant loop 104, heater 116); pumping apparatus for pumping the heat exchange fluid (Fig. 3, catheter working fluid pump 126; figs. 7-8, bladder working fluid pump 306); a user interface (Par. 38, ‘to achieve a user-set target’; a user-set target implies an user interface for setting the target); a sensor which sense when the subject has begun or is likely to begin shivering (Collins has previously been modified in view of Flint to include a shivering quantification system and an associated counter-warmer controlled in conjunction with the shivering quantification system; see Flint, par. 74, ‘A shivering quantification device 228 is operatively connected (223) to the motion detector 222. The shivering quantification device includes a computer configured to process and store data corresponding to electrical signals received from the motion detector, and to generate shivering quantification output’); and at least one controller (Fig. 1, controllers 14 and 20) which receives input from the user interface and is programmed to control operation of the system in alternate modes which comprise: a) a first mode wherein the heat exchange fluid is pumped, through the endovascular heat exchange initiate or adjust the amount of counterwarming.’; ‘initiation’ implies that the controller is operable to switch from a mode in which only endovascular cooling is being provided to a mode in which counterwarming is provided in conjunction with endovascular cooling to counter a shivering response’) wherein operating in the third mode further comprises: controlling, by at least one controller, the heat exchange fluid pumped through the first fluid loop including the endovascular heat exchange device to continue to lower the body temperature of the subject (See Flint, par. 17, ‘the invention features a method for applying active counterwarming to a patient during.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Flint and Berg, as applied to claims 1, 3-4, 6, 8, 12-13, 18, 20, 31, 36-37 and 39-40  above, and further in view of Dabrowiak (US 20150223972). 
Regarding claim 19, Collins, as modified, teaches wherein said at least one heater/cooler comprises a first heater/cooler operative for heating/cooling fluid at one or more volume flow rates sufficient for circulation through the endovascular heat exchange device (Fig. 3, coldwell 120) and a second heater/cooler which augments the first heater/cooler to heat/cool fluid at volume flow rates sufficient for circulation through the body surface heat exchange device (Figs. 7-8, coldwell 306). 
Collins, as modified, fails to teach that second heater/cooler is configured to heat/cool fluid at one or more higher volume flow rates.
Dabrowiak teaches an analogous device (Abstract), which comprises an intravascular heat exchange catheter (Fig. 1, catheter 12); an external pad (Fig. 1, one or more pads 18) at least one heater/cooler (Fig. 2, example heat exchanger) comprising a first heater/cooler operative for heating/cooling fluid at one or more volume flow rates sufficient for circulation through the endovascular heat exchange device (Fig. 4 and par. 29, “The inlet and outlet tubes 58, 62 may be engaged with the fluid return and supply lines L1, L2 that are associated with the catheter 12”) and a second heater/cooler which augments the first heater/cooler to heat/cool fluid at volume flow rates sufficient for circulation through the body surface heat exchange device (Fig. 2 and par. 25, ‘pad working fluid inlet and outlets Pin and Pout may also be formed in at least one of the cold plates as shown’). Dabrowiak further teaches that second heater/cooler is configured to heat/cool fluid at one or more higher volume flow rates 
In view of Dabrowiak, it would have been obvious to one of ordinary skill at the time that the invention was filed to further modify Collins, as modified, by configuring the external pad working fluid loop and its corresponding heater/cooler to operate at a higher flow rate than the intravascular catheter working fluid loop, as taught by Dabrowiak, in order to provide the external pad with a sufficient flow rate to properly function, as taught by Dabrowiak. 
Claims 57-59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Flint, as applied to claims 56 above, and further in view of Dabrowiak.
Note that the combination of Collins in view of Dabrowiak is substantially the same as that presented with respect to claims 19, above, and thus will not be reiterated. 
Regarding claim 57, Collins, as modified, further teaches wherein the pumping apparatus comprises variable volume flow rate pumping apparatus which alternately pumps heat exchange fluid at a plurality of volume flow rates suitable for use during operation of the system in any of said first, second or third modes (Collins, has previously been modified in view of Dabrowiak, to configure the device to pump heat 
Regarding claim 58, Collins, as modified, further teaches wherein the variable volume flow rate pumping device comprises a variable volume flow (Collins, has previously been modified in view of Dabrowiak, to configure the device to pump heat exchange fluid at different flow rates suitable for each of the intravascular catheter and the external heating pad; See Dabrowiak, Abstract, ‘working fluid with a relatively low flow rate flows from an intravascular heat exchange catheter [..] high flow rate working fluid chambers surround the cold plates and non-sterile working fluid from an external heat exchange pad’) rate peristaltic pump (See Dabrowiak, par. 33) which has a first channel sized for pumping heat exchange fluid at a volume flow rate for circulation through the endovascular heat exchange device and a second channel sized for separately pumping heat exchange fluid at a second volume flow rate for circulation through the body surface heat exchange device (See Dabrowiak, Abstract, this is inherent since Dabrowiak already teaches two different flow rates for the different disclosed modalities).
Regarding claim 59, Collins, as modified, further teaches wherein the first channel comprises a race and/or tubing of a first size and the second channel comprises a race and/or tubing of a second size (See Dabrowiak, Par. 33, peristaltic pump inherently has a race/tubing; Abstract, Dabrowiak teaches different flow rates for 
Regarding claim 61, Collins, as modified, further teaches wherein the variable volume flow rate peristaltic pump comprises a plurality of compressors which are operable individually or in combination to alternately cause peristaltic compression of a) tubing of the first channel or b) tubing of the second channel or c) tubing of both the first and second channels (See Dabrowiak, Pars. 19-20, “working fluid (also referred to as "coolant") such as but not limited to saline circulates (typically under the influence of a pump "P" in the control system) in a closed loop from the control system 14, through a fluid supply line L1, through the catheter 12 […] The pad 18 may receive working fluid from the system 14 through a fluid supply line L3, and return working fluid to the system 14 through a fluid return line L4”).
Claims 36-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Flint and Berg, as applied to claims 1, 3-4, 6, 8, 12-13, 18, 20, 31, 36-37 and 39-40  above, and further in view of Dabrowiak et al. (US 20160287434, “Dabrowiak 2”).
Regarding claim 36, Collins, as modified, teaches wherein the heater/cooler is a first heater cooler (Fig. 3, coldwell 120), but fails to teach wherein the controller is programmed such that, when the body surface heat exchange device is being used for warming and the endovascular heat exchange device is being used for cooling, the controller causes a second heater/cooler to use heat which exhausts from the first heater/cooler to facilitate warming of the body surface heat exchange device.
Regarding claim 36, Dabrowiak 2 teaches a system for controlling body temperature of a subject (Brief Summary, ‘The present application relates generally to heat exchange systems for patient temperature control’), said system comprising: at least one endovascular heat exchange device (Fig. 1, catheter 12); at least one body surface heat exchange device (Fig. 1, pad 18); at least one source of heat exchange fluid (Abstract, ‘working fluid’);  at least one heater/cooler (Fig. 2); at least one pumping apparatus (Fig. 1, ‘under the influence of a pump "P"’); a user interface (Par. 24, ‘receiving target and patient temperatures as input’); and at least one controller which receives input from the user interface and is programmed to control operation of the system (Par. 24 and fig. 1, controller 14) in alternate modes which comprise: a) a first mode wherein heated or cooled heat exchange fluid is circulated through the endovascular heat exchange device; b) a second mode wherein heated or cooled heat exchange fluid is circulated through said at least one body surface heat exchange device; and c) a third mode wherein heated or cooled heat exchange fluid is circulated through both the endovascular heat exchange device and the body surface heat exchange device (Par. 23, ‘Instead of or in addition to the catheter 12, the system 10 may include one or more pads 18 that are positioned against the external skin’; par. 23, implies that the system can be operated with the catheter alone, the pads alone or with the catheter and pads together).
Dabrowiak 2 further teaches wherein the controller is programmed such that, when the body surface heat exchange device is being used for warming and the endovascular heat exchange device is being used for cooling, the controller causes a second heater/cooler to use heat which exhausts from the first heater/cooler to facilitate 
In view of Dabrowiak 2, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Collins, as modified, by configuring the device to use exhausts from the first heater/cooler to facilitate warming of the body surface heat exchange device, in order to provide a device that can efficiently provide both external heating and cooling to a user, as needed. 
Regarding claim 37, Collins, as modified, further teaches wherein the first heater/cooler exhausts warm air and wherein the second heater/cooler comprises a conduit which circulates said warm air through the body surface heat exchange device (See Dabrowiak 2, par. 59, ‘discussed above, using the duct 27 in FIG. 1 the patient 18 may be externally warmed for comfort by the exhaust heat from the compressor 22 during internal cooling or to re -warm the patient after cooling’).
Regarding claim 39, Collins, as modified, further teaches wherein the first heater/cooler comprises a refrigeration device having a condenser which produces heat when the refrigeration device is being used to cool heat exchange fluid that circulates through the endovascular heat exchange device and wherein heat from the condenser is used to warm air or heat exchange fluid that circulates through the body surface heat exchange device (See Dabrowiak 2, Par. 25, ‘Warm exhaust air from the compressor 22 or fan may be directed through a duet 27 to warm the patient 16. While FIG. 1 shows that the duct 27 has an open end adjacent the patient, it is to be understood that the .

Allowable Subject Matter
Claims 62-63 are allowed.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 11/25/20, with respect to the rejection of claim 62 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 62 has been withdrawn.
Applicant’s arguments, see “Remarks”, filed 11/25/20, with respect to the rejection(s) of claim(s) 1, 3-4, 6, 8, 12-13, 18-20, 31, 36-37, 39-40, 56-59 and 61 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Collins, Flint and Berg.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739

/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794